          Case 3:19-cv-30078 Document 1 Filed 06/11/19 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

                                                        WESTERN DIVISION DIVISION
                                                              DOCKET NO. ________


RUTH DEBISSCHOP
     Plaintiff

v.

TOWN OF LONGMEADOW; CARL
MAZZAFERRO, II; AND EWEN
MACEACHEM
    Defendant

                                      COMPLAINT

     Introduction

     On August 3, 2016, officers in the Longmeadow Police Department used excessive and

unnecessary force to unlawfully arrest a 77-year-old grandmother, then exhibited deliberate

indifference to her conditions of confinement by denying her the minimal civilized measure

of life’s necessities. In an effort to conceal and/or justify this misconduct, these officers

fabricated criminal allegations. Having had these charges dismissed in state court, the

plaintiff now brings this civil rights action seeking compensatory and punitive damages to

redress the deprivation of rights secured to her by the Fourth, Fifth, and Fourteenth

Amendments to the United States Constitution.

     Parties

     1. Plaintiff Ruth Debisschop (“Debisschop”) is a resident of Longmeadow, Hampden

County, Massachusetts.




                                                                                           1
          Case 3:19-cv-30078 Document 1 Filed 06/11/19 Page 2 of 9



    2. Defendant Town of Longmeadow (“Longmeadow”) is a municipal corporation

located within Hampden County, Massachusetts, with principal place of business at 20

Williams Street; Longmeadow, MA 01106.

    3. Defendant Carl Mazzaferro, II (“Mazzaferro”) is a resident of the Commonwealth

of Massachusetts who, at all times pertinent hereto, was employed by the Town of

Longmeadow as a police officer with the Longmeadow Police Department.

    4. Defendant Ewen MacEachem (“MacEachem”) is a resident of the Commonwealth

of Massachusetts who, at all times pertinent hereto, was employed by the Town of

Longmeadow as a police officer with the Longmeadow Police Department.

    5. Defendants Mazzaferro and MacEachem are being sued individually and in their

official capacities.

    6. At all times pertinent hereto, Defendants Mazzaferro and MacEachem were acting

as employees, agents, or servants of Defendant Town of Longmeadow.

    7. At all times pertinent hereto, Defendants Mazzaferro and MacEachem were acting

under color of state law.

    8. At all times pertinent hereto, Defendants Mazzaferro and MacEachem were

engaged in a joint venture.

    Jurisdiction

    9. Plaintiff’s action for violation of rights guaranteed by the Fourth, Fifth, Eighth, and

Fourteenth Amendments to the United States Constitution is brought pursuant to the

provisions of 42 U.S.C. §1983.

    10. Jurisdiction is conferred on this court by 28 U.S.C. §§1331 (federal question) and

1343 (civil rights).



                                                                                            2
         Case 3:19-cv-30078 Document 1 Filed 06/11/19 Page 3 of 9



   Venue

   11. This action is properly brought in the Western Division of the United States District

Court for the District of Massachusetts under 28 U.S.C. §§1391 (b)(1) and (2) because the

events at issue in the case arose and transpired in the Western Division of the District of

Massachusetts.

   Factual Background

   12. At approximately 10:00 a.m. on Wednesday, August 3, 2016, Plaintiff was lawfully

at the Pride Gas Station at 1730 Longmeadow Street, Longmeadow, Massachusetts.

   13. At that time and place, Longmeadow police were arresting Plaintiff’s grandson,

Broc Gendron.

   14. Plaintiff requested information concerning Mr. Gendron’s arrest from Defendants

Mazzaferro and MacEachem.

   15. Plaintiff was physically seized and arrested by Defendants Mazzaferro and

MacEachem.

   16. During her arrest, Plaintiff was slammed into a nearby vehicle and handcuffed.

   17. During her arrest, Plaintiff suffered multiple physical injuries, including a cut above

her eye which has resulted in permanent facial scarring.

   18. At the time of her arrest, Plaintiff was 77 years old.

   19. Defendant Mazzaferro’s report of the incident alleges that Plaintiff was “mak[ing]

a scene in the parking lot,” and that she “attempted to push Detective MacEachem and

myself making contact with us to make her way to the vehicle,” and therefore “was placed

under arrest for disorderly conduct and assault and battery on a police officer.”




                                                                                            3
          Case 3:19-cv-30078 Document 1 Filed 06/11/19 Page 4 of 9



    20. Plaintiff was transported to the Longmeadow Police Department and placed in a

holding cell. She was fingerprinted and booked.

    21. During her detention, Plaintiff requested the use of toilet facilities due to irritable

bowel syndrome, which was intensified by the stress of her arrest and detention.

    22. Longmeadow Police failed to provide Plaintiff with timely access to toilet facilities.

    23. This failure, combined with her medical condition, resulted in Plaintiff

involuntarily defecating in her undergarments.

    24. Plaintiff endured the remainder of her detention in soiled undergarments.

    25. Despite being arrested during regular court hours, Plaintiff was detained for

approximately nine hours before she was released.

    26. On August 4, 2016, Plaintiff was arraigned in Springfield District Court on charges

of disorderly conduct and assault and battery on a police officer.

    27. Surveillance video obtained by the Longmeadow Police Department and produced

in discovery in Plaintiff’s criminal case shows Plaintiff approaching Defendants

Mazzaferro and MacEachem at a normal speed and being violently detained within seconds

of her arrival.

    28. On November 22, 2016, after the surveillance video was produced to Plaintiff’s

criminal defense attorney, the Commonwealth dropped all charges against her.

    29. As a result of Defendants’ conduct, Plaintiff has suffered physical injuries,

including permanent facial scarring.

    30. As a result of Defendants’ conduct, Plaintiff has suffered emotional distress and

humiliation, including being forced to spend hours in soiled undergarments and being the

subject of media reports for criminal charges which were ultimately dismissed.



                                                                                             4
         Case 3:19-cv-30078 Document 1 Filed 06/11/19 Page 5 of 9



   31. As a result of Defendants’ conduct, Plaintiff was detained without basis for

approximately nine hours.

         COUNT I – VIOLATION OF 42 U.S.C. § 1983 – FALSE ARREST
                       (Mazzaferro and MacEachem)

   32. Plaintiff re-alleges paragraphs 1 through 31 and incorporates them herein by

reference.

   33. The aforesaid actions and conduct by Defendants Mazzaferro and MacEachem

violated Plaintiff’s right to be free from an unreasonable seizure as guaranteed by the

Fourth and Fourteenth Amendments to the United States Constitution.

   34. As a result of the above-described violation of rights, Plaintiff suffered great pain

of mind and body and was otherwise damaged.

      COUNT II – VIOLATION OF 42 U.S.C. § 1983 – EXCESSIVE FORCE
                      (Mazzaferro and MacEachem)

   35. Plaintiff re-alleges paragraphs 1 through 34 and incorporates them herein by

reference.

   36. The aforesaid actions and conduct by Defendants Mazzaferro and MacEachem

violated Plaintiff’s rights to be free from the use of unreasonable and excessive force and

summary punishment as guaranteed by the Fourth, Fifth, and Fourteenth Amendments to

the United States Constitution.

   37. As a result of the above-described violation of rights, Plaintiff suffered great pain

of mind and body and was otherwise damaged.




                                                                                          5
         Case 3:19-cv-30078 Document 1 Filed 06/11/19 Page 6 of 9



    COUNT III – VIOLATION OF 42 U.S.C. § 1983 – CRUEL AND UNUSUAL
                           PUNISHMENT
                       (Mazzaferro and MacEachem)

   38. Plaintiff re-alleges paragraphs 1 through 37 and incorporates them herein by

reference.

   39. The aforesaid actions and conduct by Defendants Mazzaferro and MacEachem

violated Plaintiff’s rights to be free from the use of cruel and unusual punishment as

guaranteed by the Fifth, Eighth and Fourteenth Amendments to the United States

Constitution.

   40. As a result of the above-described violation of rights, Plaintiff suffered great pain

of mind and body and was otherwise damaged.

                        COUNT IV – ASSAULT AND BATTERY
                          (Mazzaferro and MacEachem)

   41. Plaintiff re-alleges paragraphs 1 through 40 and incorporates them herein by

reference.

   42. The above-described actions of Defendants Mazzaferro and MacEachem

constituted an assault and battery as defined under the common law of the Commonwealth

of Massachusetts.

   43. As a direct and proximate cause of the above-described behavior of Defendants

Mazzaferro and MacEachem, Plaintiff suffered great pain of mind and body and was

otherwise damaged.

                    COUNT V – FALSE ARREST AND IMPRISONMENT
                          (Mazzaferro and MacEachem)

   44. Plaintiff re-alleges paragraphs 1 through 43 and incorporates them herein by

reference.



                                                                                          6
         Case 3:19-cv-30078 Document 1 Filed 06/11/19 Page 7 of 9



   45. The above-described actions of Defendants Mazzaferro and MacEachem

constituted a false arrest and imprisonment as defined under the common law of the

Commonwealth of Massachusetts.

   46. As a direct and proximate cause of the above-described behavior of Defendants

Mazzaferro and MacEachem, Plaintiff suffered great pain of mind and body and was

otherwise damaged.

                       COUNT VI - MALICIOUS PROSECUTION
                           (Mazzaferro and MacEachem)

   47. Plaintiff re-alleges paragraphs 1 through 46 and incorporates them herein by

reference.

   48. The aforesaid actions and conduct of the Defendants Mazzaferro and MacEachem

constituted malicious prosecution under the laws of the Commonwealth of Massachusetts.

   49. As a result of the malicious prosecution of Plaintiff by the above-named Defendants,

she suffered great pain of mind and body and was otherwise damaged.

                           COUNT VII - ABUSE OF PROCESS
                             (Mazzaferro and MacEachem)

   50. Plaintiff re-alleges paragraphs 1 through 49 and incorporates them herein by

reference.

   51. The aforesaid actions and conduct of the Defendants Mazzaferro and MacEachem

constituted abuse of process under the laws of the Commonwealth of Massachusetts.

   52. As a result of the abuse of process by the above-named defendants, Plaintiff suffered

great pain of mind and body and was otherwise damaged.




                                                                                          7
          Case 3:19-cv-30078 Document 1 Filed 06/11/19 Page 8 of 9



                                 COUNT VIII - NEGLIGENCE
                                   (Town of Longmeadow)

   53. Plaintiff re-alleges paragraphs 1 through 52 and incorporates them herein by

reference.

   54. Defendant Longmeadow owed Plaintiff a duty of reasonable care in its supervision

and training of its police department employees.

   55. Defendant Longmeadow breached its duty to Plaintiff in arresting her without lawful

basis, using excessive force during her arrest, unreasonably delaying her presentment to a

court or clerk magistrate for release, and failing to address her known medical issues, thereby

unreasonably exposing her to extensive humiliating detention in her own excrement.

   56. As a result of Defendant Longmeadow’s breach, Plaintiff suffered great pain of mind

and body and was otherwise damaged.

   57. Plaintiff sent her demand letter pursuant to M.G.L. c. 258 §4 to the Town of

Longmeadow on August 1, 2018, more than six months prior to commencement of this action.



   WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants

jointly and severally on all counts of this complaint and:

             a)   Award compensatory damages;
             b)   Award punitive damages;
             c)   Award interest and costs of this action to Plaintiff;
             d)   Award attorneys’ fees to Plaintiff; and
             e)   Award such other relief which this Court deems just and proper.


                               DEMAND FOR JURY TRIAL

       Plaintiff hereby demand a jury trial on all issues so triable.




                                                                                             8
Case 3:19-cv-30078 Document 1 Filed 06/11/19 Page 9 of 9



                           PLAINTIFF, RUTH DEBISSCHOP,

                           By: /s/ Luke Ryan
                           Luke Ryan, Esq.
                           BBO No. 664999
                           Sasson, Turnbull, Ryan & Hoose
                           100 Main Street, 3rd floor
                           Northampton, MA 01060
                           (413) 586-4800
                           (413) 582-6419




                                                            9
